                 Case 8-18-76577-reg                  Doc 35-1    Filed 03/18/20       Entered 03/18/20 13:18:54


 Information to identify the case:
 Debtor 1              William A Haupt                                               Social Security number or ITIN   xxx−xx−5327
                       First Name   Middle Name    Last Name                         EIN _ _−_ _ _ _ _ _ _
 Debtor 2              Catherine Haupt                                               Social Security number or ITIN   xxx−xx−1307
 (Spouse, if filing)
                       First Name   Middle Name    Last Name                         EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court             Eastern District of New York
                                                                                     Date case filed for chapter 13 9/29/18
 Case number:          8−18−76577−reg




                                                  NOTICE OF DISMISSAL OF CASE
NOTICE IS HEREBY GIVEN THAT:

The above−named debtor(s) having filed a Chapter 13 petition in bankruptcy on September 29, 2018, and an order
having been signed by the Honorable Robert E. Grossman, United States Bankruptcy Judge, on March 18, 2020 for
the dismissal of said petition.

You are notified that the petition of the above−named debtor(s) has been dismissed.

Notice is further given that if there are any outstanding filing fees due, they must be paid in full to the Clerk of Court
upon receipt of this notice.

 Dated: March 18, 2020


                                                                           For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnod.jsp [Notice of Dismissal rev. 03/07/17]
